Response to Amendment
	This action is in response to amendment filed on 3/15/22.  Claims 28-47 are pending.
	This application claims a continuation priority of 12/540,502, filed on 8/13/2009.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,436,777.
Although the claims at issue are not identical, they are not patentably distinct from each other as claims 28 and 39 claim substantially the same subject matter as claims 1 and 21 of USPN. 9,436,777, using broader concept and terminology.
Claims 29-38 and 40-47 depend from claims 28 and 39 respectively, and comprise similar limitations as claims 1-8 of the ‘777 Patent, and are therefore rejected on the merits.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,216,858.

Claims 29-38 and 40-47 depend from claims 28 and 39 respectively, and comprise similar limitations as claims 1-12 of the ‘858 Patent, and are therefore rejected on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (USPN. 2006/0190436) in view of Feenan JR. et al (USPN. 2006/0155857).

Regarding method and medium claims 28 and 39, Richardson teaches a storage and method, comprising (figs. 1 and 8):

Instructing, by the server computing device, the computing device to provide the first search suggestion related to the first search query prior to initially providing first search results corresponding to the first search suggestion (item 840, par. 68, suggestions in a drop-down text field); and
further teaches a presentation component 460 (par. 51), monitoring user activities or a session (pars. 71) storing suggestions data store (fig. 5, items 520 and 530, pars. 58 and 60), wherein search suggestions change based on the user typing a more complete phrase (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query).  To the degree that the monitoring and providing suggestions during a user session while inputting a query does not explicitly teach “setting a cookie”, Feenan teaches setting a cookie (par. 30, set cookie flag i.e., time and domain of the query request and session, Feenan).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement and set a cookie flag for user query session by monitoring user activities during the query session such as which suggestions the user selects (pars. 42 and 71, user activities are monitored to help system provide better suggestions, Richardson).  One would have been motivated to set a cookie flag for user query session to supplement the user activities monitoring with more detailed monitoring information (par. 71, monitored information is used to tailor search results, to preload results and optimize search parameters, Richardson).
 Hence, Richardson/Feenan combination teach setting, by the server computing device, a cookie associated with the first search suggestion (fig. 8, par. 69, suggestions are optimized based on monitoring user activities such as selection of suggestions, Richardson).

Determining, by the server computing device, whether to transmit a web component storage instruction to the computing device in accordance with the computing device’s web component state (pars. 34 and 35, session ties to particular cache cluster, origin server and user, session tracking cookie, note that when user returns to shopping cart his session continues and does not start a new session, and par. 38, “the client always stores the cookie… will extend the session binding capabilities”, Feenan).
(Note: the interaction between the server and user device/browser using cookies enables the continuation of the user online shopping cart).


29.    Richardson in view of Feenan teach wherein the search term entry field is in an area displayed by a web browser executing on the computing device (fig. 8, browser, Richardson).

30.    Richardson in view of Feenan teach wherein the first search suggestion represents content from the first search results (fig. 8, pars. 42, 69 and 71, past searches and monitoring of user activities used for optimized results, Richardson).

31.    Richardson in view of Feenan teach wherein setting the cookie comprises setting the cookie with a time stamp related to the computing device’s web component storage (par. 30, set cookie flag i.e., time and domain of the query request and session includes a timestamp and par. 38, “the client always stores 

32.    Richardson in view of Feenan teach further comprising (figs. 8 and 10-12, Richardson):
receiving a second request for a second search suggestion related to a second search query that has been inputted into the search term entry field (fig. 8, pars. 69 and 62, user receives more search suggestions as continues typing the phrase/query equated to request 2, Richardson, see also par. 71, user activities monitored, Richardson and par. 34, track session cluster, Feenan); and
instructing by the server computing device, the computing device to provide the second search suggestion related to the second search query prior to initially providing second search results corresponding to the second search suggestion (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to results, Richardson).

33.    Richardson in view of Feenan teach wherein the second search suggestion represents content from the second search results (pars. 42 and 71, past searches and monitoring of user activities/history are used to optimize results/search, Richardson).

34.    Richardson in view of Feenan teach using the cookie further comprising: 
Making by the server computing device, a determination that a time period associated with the timestamp has not elapsed (par. 71, user activities monitored, Richardson and par. 34, track session cluster, Feenan); and responsive to the determination, that the time period has not elapsed, the server computing device to store the web component (fig. 5 items 520 and 530, and fig. 8, search suggestions during a session are stored/updated for future searching, see pars. 42, 69 and 71, Richardson and par. 

35.    Richardson in view of Feenan teach using the cookie further comprising:
Making by the server computing device, a determination that a time period associated with the timestamp has elapsed, responsive to the determination that the time period has elapsed, the server computing device, instructing the computing device to provide the second search suggestion without instructing the compouting device to store the web component (fig. 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to result, Richardson in view of set cookie flag for duration of activity/incremental query input, pars. 30 and 34, Feenan).

36.   Richardson in view of Feenan teach further comprising: instructing by the server computing device, computing device to store the web component associated with the first search results prior to initially providing the first search results (fig. 5, 8, par. 69, and figs. 9-12, user receives more search suggestions as continues typing the phrase/query prior to result, wherein the selected suggestions are stored, Richardson).

37.    Richardson in view of Feenan teach further comprising: setting an expire time for the web component associated with the first search results (par. 34, track session cluster comprises time, time either pending or expired, Feenan).

38.    Richardson in view of Feenan teach wherein the expire time corresponds to a date and time upon which the web component will no longer be stored by the computing device (par. 34, track session 

Regarding medium claims 40-47, they comprise substantially the same subject matter as rejected method claims 29-38, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. See remarks below.

	Applicant alleges the Double Patenting rejection will be addressed when the application is allowable.
	Examiner maintains the rejection.

	Applicant alleges Richardson does not teach a cookie.
	Examiner agrees.  Richardson in view of Feenan combined teach the alleged limitation.

	Applicant alleges Feenan is not concerned with storage at computing device and is devoid of using its session tracking cookie to determine a computing device’s web component storage state (page 10).
	Examiner disagrees.  Richardson/Feenan teach search sessions, wherein a cookie is stored with regard to a particular search session (par. 34, Feenan).  User (device) and server are binded by this session.  When a user has added to a shopping cart and wishes to leave the shopping cart to access another application, only to return to the shopping cart, the user can access the other application and 
Richardson/Feenan further teach at par. 38, “the client always stores the cookie… will extend the session binding capabilities”, Feenan.  This implies the cookie is indeed stored by the client at the client device rendering applicant’s allegation moot.
As such, all allegations are believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of providing query suggestions:
USPN. 2004/0186827
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 23, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153